DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2582887.
GB2582887 discloses a system for heating a room comprising a panel (100), a layer of channels (128) having a first and second outer surface (120, 122, 124) and a plurality of adjoined parallel channels (128) disposed therebetween (Figure 1), channels containing a fluid (130), a heating element (140) disposed within the panel (100), heating element (140) is within a heating chamber formed within a portion of channels of the panel (Figure 1), a pump (page 17, para. 5), a thermostat (page 29, para. 8; page 30, para. 3), fluid is a diathermic oil (page 21, para. 5), spacers (150), a fan (page 17, para. 5), tubular vessels (360, Figure 8), a frame to encase the system (page 24, para. 5; Figure 7), panel divided into two or more zones (page 24, para. 6; page 25, para. 2; Figure 8) with heating element (340; page 25, para. 5), and a temperature sensor and switch (page 11, para. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2582887 in view of Wojcik et al (US2018/0003396).
GB2582887 discloses a system for heating a room comprising a panel (100), a layer of channels (128) having a first and second outer surface (120, 122, 124) and a plurality of adjoined parallel channels (128) disposed therebetween (Figure 1), channels containing a fluid (130), a heating element (140) disposed within the panel (100), heating element (140) is within a heating chamber formed within a portion of channels of the panel (Figure 1), a pump (page 17, para. 5), a thermostat (page 29, para. 8; page 30, para. 3), fluid is a diathermic oil (page 21, para. 5), spacers (150), a fan (page 17, para. 5), tubular vessels (360, Figure 8), a frame to encase the system (page 24, para. 5; Figure 7), panel divided into two or more zones (page 24, para. 6; page 25, para. 2; Figure 8) with heating element (340; page 25, para. 5), and a temperature sensor and switch (page 11, para. 2).  GB2582887 discloses all of the recited subject matter except an endcap which is a manifold to combine channels into zones.  Wojcik et al discloses an endcap (1) which is a manifold with zones (3, 4; Figure 1).  In addition, Wojcik et al discloses fluid is water (para. 0017, 0019), and a layer of insulation and a reflective layer (7, 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the endcap/manifold, water, insulation and reflective layer of Wojcik et al in the room heating system of GB22582887 because, an endcap/manifold, water as fluid, insulation and reflective layers allows the panel to be joined into a set and allows for a more uniform heating or cooling.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2582887 in view of Hall et al (US2019/0309959).
GB2582887 discloses a system for heating a room comprising a panel (100), a layer of channels (128) having a first and second outer surface (120, 122, 124) and a plurality of adjoined parallel channels (128) disposed therebetween (Figure 1), channels containing a fluid (130), a heating element (140) disposed within the panel (100), heating element (140) is within a heating chamber formed within a portion of channels of the panel (Figure 1), a pump (page 17, para. 5), a thermostat (page 29, para. 8; page 30, para. 3), fluid is a diathermic oil (page 21, para. 5), spacers (150), a fan (page 17, para. 5), tubular vessels (360, Figure 8), a frame to encase the system (page 24, para. 5; Figure 7), panel divided into two or more zones (page 24, para. 6; page 25, para. 2; Figure 8) with heating element (340; page 25, para. 5), and a temperature sensor and switch (page 11, para. 2).  GB2582887 discloses all of the recited subject matter except a panel comprising extruded polycarbonate.  Hall et al discloses a panel comprising an extruded polycarbonate (para. 0036).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the soapstone of GB2582887 with the extruded polycarbonate of Hall et al because, extruded polycarbonate is more readily available, inexpensive and easy to manufacture.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2582887 in view of Theodore (US2016/0230354).
GB2582887 discloses a system for heating a room comprising a panel (100), a layer of channels (128) having a first and second outer surface (120, 122, 124) and a plurality of adjoined parallel channels (128) disposed therebetween (Figure 1), channels containing a fluid (130), a heating element (140) disposed within the panel (100), heating element (140) is within a heating chamber formed within a portion of channels of the panel (Figure 1), a pump (page 17, para. 5), a thermostat (page 29, para. 8; page 30, para. 3), fluid is a diathermic oil (page 21, para. 5), spacers (150), a fan (page 17, para. 5), tubular vessels (360, Figure 8), a frame to encase the system (page 24, para. 5; Figure 7), panel divided into two or more zones (page 24, para. 6; page 25, para. 2; Figure 8) with heating element (340; page 25, para. 5), and a temperature sensor and switch (page 11, para. 2).  GB2582887 does not disclose tubular vessels forming a serpentine pattern.  Theodore discloses tubular vessels (80) forming a serpentine pattern (Figure 2, 11) and glycol (para. 0056).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included tubular vessels which form a serpentine pattern and fluid is glycol because, a serpentine pattern and glycol allow for a more uniform heating.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2582887 in view of Theodore as applied to claim 13 above, and further in view of Wojcik et al.
GB2582887 in view of Theodore discloses all of the recited subject matter except fluid comprises water.  Wojcik et al discloses a fluid comprising water (para. 0017, 0019).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included water as a fluid as disclosed by Wojcik et al in the room heating system of GB2582887 in view of Theodore because, water as a fluid allows for a more uniform heating/cooling.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US2019/0309959).
Hall discloses a heating panel (100) comprising polycarbonate twinwall (para. 0036), a heating element (420), fluid is a mixture of water and glycol (para. 0055), panel divided into zones (123, 130, 160), and a temperature sensor and switch (para. 0054).  Hall et al does not disclose an electrothermal resistor as a heating element and a cord.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an electrothermal resistor and cord because, an electrothermal resistor acts as an alternative heating element and a electrical cord is conventional and well known in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general sate of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 30, 2022							Primary Examiner, Art Unit 3761